United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 96-2651
                                 ___________

Paul M. McDonald,                        *
                                         *
            Appellant,                   *
                                         * Appeal       from      the     United
States
    v.                                   * District Court for the
                                         * Eastern    District    of
Arkansas.
St. Louis Southwestern Railroad,                                            *
                           *     [UNPUBLISHED]
         Appellee.         *
                      ___________

                                           Submitted: August 5, 1997
                                                    Filed: August 18,
1997
                                 ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

     Paul M. McDonald appeals the district court&s1 orders
granting summary judgment to St. Louis Southwestern
Railroad and denying his Federal Rule of Civil Procedure
60 (b) motion in this employment discrimination action.
After de novo review we conclude the district court&s
grant of summary judgment was correct. See 8th Cir. R.
47B.



       1
        The Honorable Elsijane T. Roy, United States District Judge for the Eastern
District of Arkansas.
-2-
    Accordingly, we affirm the judgment of the district
court.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-